DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.

 Response to Amendment
	Applicant’s amendment to claims 1, 11, 13, 23-29, the addition of claim 30, and the cancellation of claims 12 in the claim sent 18 December 2020 are acknowledged by the Examiner. 
Claims 1, 7-9, 11, 13-14, and 17-29 are pending in the current action.

Response to Arguments
Applicant’s amendment to claims 23-29 has overcome the claim objections, they are therefore withdrawn.
With respect to claims 1, 11, and 13, Applicant argues that Grant-Jennings in view of Crispin and Ralls in view of Montgomery and in view of Moir does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.

Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  
Claim 1 lines 36-37 recite “second hook-and-loop material” and “fifth hook-and-loop material”, is it suggested to recite “second hook-and-loop fasteners” and “fifth hook-and-loop fasteners”.
Claim 11 recites “look-and-loop” in line 26, it is suggested to recite “hook-and-loop”.
Claim 11 recites “fasteners.;” in line 27, it is suggested to recite “fasteners;”.
Claim 11 line 26 recites “therein”, it is suggested to recite “wherein”.
Claim 18 lines 3, 5, 8, and 10 recite “hook and loop fastener”, it is suggested to recite “hook and loop fasteners”.

Claim 19 line 4 recites “the fourth hook and loop fastener in a fourth loop fastener”, it is suggested to recite “the fourth hook and loop fastener is a fourth loop fastener”.
Claim 19 line 6 recite “is the third loop fastener” it is suggested to recite “is a third loop fastener”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11, 19, 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the material to be the material of the pair of covers.
Claims 8-9 are rejected due to their dependency on a rejected claim above.
Claim 11 recites “a first inside surface” in line 11 and “a first outside surface” in line 14, however it is not clarified to what these surfaces are in reference to- are these the introduction of surfaces of the cover, the strap, or the table? For the sake of compact prosecution Examiner will interpret the surfaces to be in reference to the first cover.
Claim 11 recites “a second inside surface” in line 24 and “a second outside surface” in line 28, however it is not clarified to what these surfaces are in reference to- are these the introduction of surfaces 
Claim 19 recites “the first hook and loop fastener is a first hook fastener and a first loop fastener resides on the first inside surface facing the first hoop fastener” and “the fourth hook and loop fastener in a fourth loop fastener and a fourth hook fastener resides on the second inside surface facing the fourth loop fastener”, these limitations are indefinite. While clarity on whether the introduced first or fourth fasteners is either a series of hook or a series of loops would further define the limitation, there is already a “first” and “fourth” fastener introduced and thus the introduction of another “a first fastener” and another “a fourth fastener” renders the claim unclear. For the sake of compact prosecution Examiner will interpret the limitation to read “the first hook and loop fastener is a first hook fastener and a seventh loop fastener resides on the first inside surface facing the first hoop fastener; the fourth hook and loop fastener in a fourth loop fastener and an eighth hook fastener resides on the second inside surface facing the fourth loop fastener”.
Claims 22-25 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 17-18, 20-21, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh (US 2005/0087196) in view of Martin et al (US 2002/0078536).
With respect to claim 1, Deem-Rockstroh discloses A pair of cooperating … protective covers for 2medical table affixed safety straps (Fig 19, strap 13 corresponding to hook/loop 14 and strap 13 corresponding to hook/loops 15 each with a cover 12, straps cooperate to hold a user 90 to a table/stretcher 1), comprising: 3a first cover (Fig 6, first cover comprised of strip 12 corresponding to hook/loops 14) comprising: 4the first free safety strap end opposite 6to a first affixed safety strap end 15the second free safety 17strap end opposite to a second affixed safety strap end attached to the medical 18equipment or tables (Fig 12-14, strap 13 with affixed end 9 attached to equipment 1 and opposite free end attached to cover 12/15); 19a second inside surface of the second cover facing in and a second 20outside surface of the second cover facing out, the second inside surface opposite to 21the second outside surface (Fig 12-14, second cover 12 with second inner surface attached to strap 13 and second outer surface where attached to hook/loop 15); 22fourth … fasteners on the second inside surface selected to 23engage fifth … fasteners on the second free safety strap end of the 24second affixed safety strap (Fig 12-14, inside surface of second cover 12 sewn/attached to second strap 13, sewn attachment interpreted to be corresponding fourth and fifth fasteners as sewn attachments require a series of threads and corresponding openings/treading points in each member); and 25sixth hook-and-loop fasteners on the second outside surface (Fig 14, sixth hook and loop 15 on second outside surface) configured to engage the third hook-and-loop fasteners on the first outside surface to directly2 intimately attach the second cover to the first cover positioning the first and second covers overlapping and the first open end opposite to the second open end (Fig 18, third hook and loop 14 attached to sixth hook and loop 15 when covers 12 and 12 are overlapped); 29wherein: 30the first affixed safety strap and the second affixed safety strap are attached to 31medical equipment and/or procedural tables (Fig 18, straps affixed to equipment/table 1; Examiner notes that the safety straps and the table are not positively claimed, only the first cover and second cover are positively claims and are detailed to be 
	Deem-Rockstroh is silent on the covers being disposable protective covers, and the first cover having a first open end of a first passage configured to slide over a first free 5safety strap end of a first affixed safety strap; first hook-and-loop fasteners on the first inside surface selected to 10engage second hook-and-loop fasteners on the first free safety strap end of the first 11affixed safety strap; second 14cover comprising: a second open end of a second passage configured to slide over a 16second free safety strap end of a second affixed safety strap; fourth hook-and-loop fasteners on the second inside surface selected to 23engage fifth hook-and-loop fasteners on the second free safety strap end of the 24second affixed safety strap; the first hook-and-loop fasteners are attached to the second hook-and-loop 33fasteners on the first free safety strap end of the first affixed safety strap; 34the fourth hook-and-loop fasteners are attached to the fifth hook-and-loop 35fasteners of the second free safety strap end of the second affixed safety strap; 36the first and second free safety strap ends including the second hook-and-loop 37material and 
	Martin et al teaches an analogous strap 40 and removable and thus disposable cover 22 attachment ([0022], as the cover is removable relative to the strap is it capable of being disposed of), the cover having a first open end of a first passage 24 of cover 22 configured to slide over a free 5safety strap end of a first affixed safety strap 40 (Annotated Fig 1, [0004] slides); cover hook-and-loop fasteners 36 on the inside surface selected to 10engage strap hook-and-loop fasteners 32 on the free safety strap end of the 11affixed safety strap 40 (Fig 2, Annotated Fig 1, [0023]); the cover hook-and-loop fasteners 36 are attached to the strap hook-and-loop 33fasteners 32 on the free safety strap end of the affixed safety strap 40 (Fig 2, [0023]); 3436the free safety strap ends including the strap hook-and-loop 37material configured to intimately 38connect over a patient or patient limb when uncovered to secure the patient or the 39patient limb ([0016], fastening system detailed to be used in equipment and garments which are secured over a user thus are capable of being used to secure the patient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a portion should be disposed of (Martin et al [0001], [0022]) while remaining fastened when in use (Martin et al [0002]). 
With respect to claim 8, Deem-Rockstroh/Martin et al discloses The covers of Claim 7, wherein: the first hook and loop fasteners are attached to the first cover proximal to the first open end; and the fourth hook and loop fasteners are attached to the second cover proximal to the second open end (Martin et al, strap 40 hook and loop fasteners 32 are attachable to the whole of the inside of each cover 22 including the open end).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a 
With respect to claim 17, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, wherein the covers are separate when not attached by the third and sixth hook and loop material (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 so when the hook and loop members are not attached the covers are not attached).  
With respect to claim 18, Deem-Rockstroh/Martin et al discloses 1The covers of Claim 1, wherein: either: the first hook and loop fastener is a first hoop fastener and the fourth hook and loop fastener in a fourth loop fastener; or 5the first hook and loop fastener is a first loop fastener and the 6fourth hook and loop fastener is a fourth hook fastener (Martin et al Fig 2, Fig 4, inner cover hook and loop and strap hook and loop may be either hook and loop pairing); and 7either: 8the third hook and loop fastener is a third loop fastener and the 9sixth hook and loop fastener in a sixth hook fastener; or 10the third hook and loop fastener is a third hook fastener and the sixth hook and loop fastener is a sixth hook fastener (Deem-Rockstroh [0033], third and sixth fasteners 14 and 15 may be either corresponding hook and loop pairing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a portion should be disposed of (Martin et al [0001], [0022]) while remaining fastened when in use (Martin et al [0002]). 
With respect to claim 20, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, wherein the first cover is positionable to totally overlap the second cover when the first and second covers are attached by the third and sixth hook-and-loop fasteners (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 and are capable of being placed in an overlapping relation depending on the device application and the user size).  
With respect to claim 21, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, wherein: the third hook-and-loop fasteners extend most of the length between the first open end and a first closed end opposite to the first open end (Deem-Rockstroh Fig 6, third hook and loop 14 completely covers the   
With respect to claim 29, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, wherein a first position of the first hook-and-loop fasteners on the first inside surface of the first cover to engage the second hook-and-loop fasteners on the first free safety strap end of the first affixed safety strap (Martin et al Fig 2, cover hook-and-loop fasteners 36 are attached to the strap hook-and-loop 33fasteners 32), and a second position of the fourth hook-and-loop fasteners on the second inside surface of the second cover to engage the fifth hook-and-loop fasteners on the second free safety strap end of the second affixed safety strap (Martin et al Fig 2, cover hook-and-loop fasteners 36 are attached to the strap hook-and-loop 33fasteners 32), positions the third hook-and-loop fasteners on the first cover to engage the sixth hook-and-loop fasteners on the second cover (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a portion should be disposed of (Martin et al [0001], [0022]) while remaining fastened when in use (Martin et al [0002]). 
With respect to claim 30, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, wherein the medical equipment and/or procedural tables wherein the medical equipment and/or procedural tables are selected from the group consisting of CT scan tables, MRI tables, Cardiac Cath Lab tables and GI procedure tables. (Deem-Rockstroh Fig 18, loop structure of the straps allow for the use of the straps with any of the tables recited)(Examiner notes that although the medical table is introduced in claim 1, it is used in functional limitations “configured to slide over a first free safety strap end… attached to medical equipment or tables” and “the first affixed safety strap and the second affixed safety strap are attached to medical equipment and/or procedural tables”, thus has not been positively claimed. Claim 30 is interpreted as a continuation of the functional limitation as the table has not been positively claimed, as .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh/Martin et al as applied to claim 1 above, and further in view of Grant-Jennings (US 2007/0267026).
With respect to claim 7, Deem-Rockstroh/Martin et al discloses The covers of Claim 1.
Deem-Rockstroh/Martin et al is silent on wherein the material is an impermeable material.  
Grant-Jennings teaches an analogous device cover made of an analogous vinyl material, the vinyl is impermeable ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vinyl of Deem-Rockstroh/Martin et al to be impermeable vinyl as taught by Grant-Jennings as this material provides an appropriate barrier while remaining cost effective (Grant-Jennings [0009], [0027]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh/Martin et al/Grant-Jennings as applied to claim 7 above, and further in view of Montgomery (US 2007/0163419).
With respect to claim 9, Deem-Rockstroh/Martin et al/Grant-Jennings discloses The covers of Claim 7, wherein: 3the first cover is closed … on a third end opposite to the first open end (Martin et al [0022], Fig 2, closed on at least one edge to define the cavity) and the first hook and loop fasteners are attached to the first cover 4proximal to the first open end; and 5the second cover is closed on … a fourth end 6opposite to the second open end (Martin et al [0022], Fig 2, closed on at least one edge to define the cavity) and the fourth hook and loop fasteners are attached 7to the second cover proximal to the second open end (Martin et al, strap 40 hook and loop fasteners 32 are attachable to the whole of the inside of each cover 22 including the open end).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable with a cover and attach to the corresponding straps via hook and loop fasteners as 
Deem-Rockstroh/Martin et al/Grant-Jennings is silent on wherein: 3the first cover is closed on first opposite sides and on a third end opposite to the first open end; and 5the second cover is closed on second opposite sides and on a fourth end 6opposite to the second open end.  
Montgomery teaches an analogous strap system having a thinner strap 8 attach to a cover 7/6 for the purposes of not bunching ([0008]); the strap cover 7/6 is closed on first opposite sides and on a third end opposite to the first open end and the first hook and loop fasteners are attached to the first cover 4proximal to the first open end ([0021], Fig 1, three closed sides 10), this allows for a sliding and adjustable relationship between the cover and strap ([0027]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover to strap relationship of Deem-Rockstroh/Martin et al/Grant-Jennings to be the cover closed on three sides as taught by Montgomery, the closed sides allows for a clear tunnel/chamber (Montgomery [0021]) and further restrict the strap placed inside the cover from undesired removal (Montgomery [0027]).

Claims 11, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh in view of Martin et al and in view of Grant-Jennings and in view of Montgomery.
	With respect to claim 11, Deem-Rockstroh discloses 1 A pair of cooperating disposable protective covers for 2medical table affixed safety straps (Fig 19, strap 13 corresponding to hook/loop 14 and strap 13 corresponding to Velcro 15 each with a cover 12, straps cooperate to hold a user 90 to a table/stretcher 1), comprising: 3a first cover (Fig 6, first cover comprised of strip 12, corresponding to hook and loop 14) generally covering the first free safety strap end and reaching proximal to 7medical equipment or tables the first affixed safety strap is affixed to (Fig 12, first cover 12 covers a large portion of the strap 13 and is proximal the equipment 1), the first free safety strap end opposite to a first 10affixed safety strap end attached to the medical equipment or tables (Fig 6, first strap 13 with affixed end 9 attached to equipment 1 and opposite free end attached to cover 12/14); 11first … fasteners on a first inside  generally covering the second free safety strap end and 19reaching proximal to medical equipment or tables the second affixed safety strap is 20affixed to (Fig 12, second cover 12 covers a large portion of the strap 13 and is proximal the equipment 1), the second free4 safety strap end opposite to a second affixed safety strap end attached to the medical equipment or tables (Fig 12-14, second strap 13 with affixed end 9 attached to equipment 1 and opposite free end attached to cover 12/14); 24fourth … fasteners on a second inside surface selected to 25engage fifth … fasteners on the second safety strap end of the second 26safety strap (Fig 12-14, inside surface of second cover 12 sewn/attached to second strap 13, sewn attachment interpreted to be corresponding fourth and fifth fasteners as sewn attachments require a series of threads and corresponding openings/treading points in each member), therein the fifth … fasteners are configured to engage the second27[fif[] … fasteners (Fig 12-14, inside surface of second cover 12 sewn/attached to second strap 13, sewn attachment interpreted to be corresponding second and fifth fasteners as sewn attachments require a series of threads and corresponding openings/treading points in each member, these fasteners engage via the covers 12); and 28sixth hook-and-loop fasteners on a second outside surface configured to 29directly engage the third hook-and-loop fasteners to attach the second cover to the first 30cover (Fig 18, third hook and loop 14 attached to sixth hook and loop 15 attaching the first and second covers), positioning the first and second covers overlapping and the first open end 31opposite to the second open end, wherein either the sixth hook-and-loop fasteners is a 32hook fastener and the third hook-and-loop fasteners is a loop fastener, or the sixth 33hook-and-loop fasteners is a loop fastener and the third hook-and-loop fasteners is a 34hook fastener (Fig 18, third hook and loop 14 attached to sixth hook and loop 15 when covers 12 and 12 are overlapped).  
	Deem-Rockstroh is silent on the covers being disposable and explicitly impermeable; a first cover made from an impermeable material and comprising: 4a first open end, closed first sides, a first closed end 
	Martin et al teaches an analogous cover for a strap, the cover being disposable ([0022]) and having [an]4[an][ open end (Annotated Fig 1, open end), closed sides ([0022] at least one closed side, capable of being closed on first sides), a closed end opposite to the 5open end (Annotated Fig 1, closed end), and configured to slide over (Annotated Fig 1, [0004] slides) a free safety strap end of [an] affixed 6safety strap (Annotated Fig 1, free end of strap 40), the cover 8having an interior width proximal to a width of the free safety strap end (Fig 1, Fig 2, Fig 6, strap has a width and the cover has a width, both widths are placed into proximity and are relatively proximal in size) and wider 9than the affixed safety strap (Fig 1, cover width is wider than the strap width or the strap would not fit inside the cover as intended, Fig 6 shows another embodiment with the proportions detailed); inside cover11incisde cover hook-and-loop fasteners 36 on [an] inside surface selected to engage strap 12strshook-and-loop fasteners 32 on the free safety strap end of first affixed 13safety strap (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a portion should be disposed of (Martin et al [0001], [0022]) while remaining fastened when in use (Martin 
Deem-Rockstroh/Martin et al discloses the device as discussed above. 
Deem-Rockstroh/Martin et al is silent on made from an impermeable material, a first cover … comprising: a first open end, closed first sides, a first closed end opposite to the first open end; and a second cover … comprising: a second open end, closed second sides, a second closed end opposite to the first open end.
Grant-Jennings teaches an analogous device cover made of an analogous vinyl material, the vinyl is impermeable ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vinyl of Deem-Rockstroh/Martin et al to be impermeable vinyl as taught by Grant-Jennings as this material provides an appropriate barrier while remaining cost effective (Grant-Jennings [0009], [0027]).
Deem-Rockstroh/Martin et al/Grant-Jennings discloses the device as discussed above. 
 	Deem-Rockstroh/Martin et al/Grant-Jennings is silent on a first cover … comprising: 4a first open end, closed first sides, a first closed end opposite to the first 5open end; and 15a second cover … comprising: 16a second open end, closed second sides, a second closed end opposite 17to the first open end.
Montgomery teaches an analogous strap system having a thinner strap 8 attach to a cover 7/6 for the purposes of not bunching ([0008]); the strap cover 7/6 comprising: 4a first open end 13, closed first sides, a first closed end opposite to the first 5open end ([0021], Fig 1, three closed sides 10), and configured to slide over a first free safety strap end of a first affixed 6safety strap 8 ([0019], cover slidingly receives strap free end), the first cover 8having an interior width proximal to a width of the first free safety strap end and wider 9than the first affixed safety strap (Fig 3, cover 7/9 has interior 9 which is wider than the strap 8, interpreted as wider as the strap would not fit within the interior if the interior was smaller than the strap), this allows for a sliding and adjustable relationship between the cover and strap ([0027]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover to strap relationship of Deem-Rockstroh/Martin et al/Grant-Jennings to have the cover closed on three sides surrounding the strap as taught by Montgomery, the closed sides 
	With respect to claim 22, Deem-Rockstroh/Martin et al/Grant-Jennings/Montgomery discloses The covers of Claim 11, wherein the first cover is positionable to totally overlap the second cover when the first and second covers are attached by the third and loop fasteners and the sixth hook fasteners (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 and are capable of being placed in an overlapping relation depending on the device application and the user size).  
With respect to claim 23, Deem-Rockstroh/Martin et al/Grant-Jennings/Montgomery discloses The covers of Claim 11, wherein when the first hook- and-loop fasteners engage the first affixed safety strap and the fourth hook-and-loop fasteners engage the second affixed safety strap (Deem-Rockstroh Fig 6-8, inside surface of first cover 12 sewn/attached to first strap 13, sewn attachment interpreted to be corresponding first and second fasteners as sewn attachments require a series of threads and corresponding openings/treading points in each member; Fig 12-14, inside surface of second cover 12 sewn/attached to second strap 13, sewn attachment interpreted to be corresponding fourth and fifth fasteners as sewn attachments require a series of threads and corresponding openings/treading points in each member), the third hook-and-loop fasteners face the sixth hook-and-loop fasteners (Deem-Rockstroh Fig 18, third and sixth fasteners 14 and 15 face each other to attach to each other).  
With respect to claim 24, Deem-Rockstroh/Martin et al/Grant-Jennings/Montgomery discloses The covers of Claim 11, wherein: the third hook-and-loop fasteners extend most of the length between the first open end and the first closed end (Deem-Rockstroh Fig 6, third hook and loop 14 completely covers the cover 12 from end to end); and the sixth hook-and-loop fasteners extend most of the length between the second open end and the second closed end (Deem-Rockstroh Fig 6, sixth hook and loop 15 completely covers the cover 12 from end to end).  
With respect to claim 25, Deem-Rockstroh/Martin et al/Grant-Jennings/Montgomery discloses The covers of Claim 11, wherein the covers are separate when not attached by the third and sixth hook and loop material (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 so when the hook and loop members are not attached the covers are not attached).  

Claims 13-14, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh in view of Martin et al and in view of Montgomery and in view of Israel et al (US 2007/0124899).
1 With respect to claim 13, Deem-Rockstroh discloses A pair of cooperating… protective covers for 2medical table affixed safety straps (Fig 19, strap 13 corresponding to hook/loop 14 and strap 13 corresponding to Velcro 15, straps cooperate to hold a user 90 to a table/stretcher 1), comprising: 3a first cover (Fig 6, first cover comprised of strip 12, corresponding to hook and loop 14), the first free safety strap end opposite to a first affixed safety strap end 7attached to medical equipment or tables (Fig 6, strap 13 with affixed end 9 attached to equipment 1 and opposite free end attached to cover 12/14); 8and 12third hook-and-loop fasteners on a first outside surface of the first cover (Fig 6-8, third hook and loop 14); 13and a second cover (Fig 12-14, second cover 12 corresponding to hook/loop 15) the second free safety strap end opposite to a second 18affixed safety strap end attached to the medical equipment or tables (Fig 12-14, strap 13 with affixed end 9 attached to equipment 1 and opposite free end attached to cover 12/15); 19and 22hook and loop fasteners on a second outside surface of the second cover 23configured to engage the third hook-and-loop fasteners to directly intimately attach the 24second cover to the first cover positioning the first cover overlapping the second cover 25and the first open end facing opposite to the second open end (Fig 18, third hook and loop 14 attached to sixth hook and loop 15 attaching the first and second covers). 26
Deem-Rockstroh is silent on disposable protective covers comprising: 4closed on three first edges, and having a first open end of a first passage 5into the first cover configured to slide over a first free safety strap end of a first affixed 6safety strap; first hook fasteners on a first inside surface of the first cover, proximal to 9the first open end; 10first loop fasteners on a second inside surface of the first cover facing the 11first inside surface, proximal to the first open end; a second cover comprising: 5closed on three second edges and having a second open end of a second passage into the second cover configured to slide over a second free safety strap end 17of a second affixed safety strap; fourth hook fasteners on a third inside surface of the second cover; 20fourth loop fasteners on a fourth inside surface of the fourth side of the 21second cover facing the third inside surface, proximal to the second open end; wherein: 27the first free safety strap end resided between the first inside surface of 28the first cover and the second inside surface 
Martin et al teaches an analogous cover for a strap, the cover being disposable ([0022]) and being 4closed on three edges ([0022] at least one closed side, capable of being closed on first sides; annotated Fig 1, closed end), and having [an] open end of a first passage (Annotated Fig 1, open end of passage 24) 5into the cover configured to slide over a free safety strap end of [an] affixed 6safety strap (Annotated Fig 1, [0004] slides); fasteners on [an] inside surface of the first cover, proximal to 9the open end (Annotated Fig 2, upper inner fasteners proximal the open end); 10 fasteners on [another] inside surface of the cover facing the 11inside surface, proximal to the open end (Annotated Fig 2, lower inner fasteners proximal the open end); wherein: 27the free safety strap end resided between the inside surface of 28the cover and the [another] inside surface of the cover, the free safety strap 29end separating the fasteners from the fasteners (Annotated Fig 2, strap 40 separates the fasteners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Deem-Rockstroh to each be removable/disposable and attach to the corresponding straps via hook and loop fasteners as taught by Martin et al as the hook and loop allows a system that can have an easy release when desired or is a portion should be disposed of (Martin et al [0001], [0022]) while remaining fastened when in use (Martin et al [0002]). Grant-Jennings teaches an analogous device cover made of an analogous vinyl material, the vinyl is impermeable ([0027]).
Deem-Rockstroh/Martin et al discloses the device as discussed above.
Deem-Rockstroh/Martin et al is silent on covers … 4closed on three first edges; first hook fasteners on a first inside surface; 10first loop fasteners on a second inside surface.
Montgomery teaches an analogous strap system having a thinner strap 8 attach to a cover 7/6 for the purposes of not bunching ([0008]); the strap cover 7/6 comprising: 4a first open end 13, closed first sides, a first closed end opposite to the first 5open end ([0021], Fig 1, three closed sides 10), and configured to slide over a first free safety strap end of a first affixed 6safety strap 8 ([0019], cover slidingly 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover to strap relationship of Deem-Rockstroh/Martin et al to have the cover closed on three sides surrounding the strap as taught by Montgomery, the closed sides allows for a clear tunnel/chamber (Montgomery [0021]) and further restrict the strap placed inside the cover from undesired removal (Montgomery [0027]).
Deem-Rockstroh/Martin et al discloses the device as discussed above.
Deem-Rockstroh/Martin et al is silent on first hook fasteners on a first inside surface of the first cover; 10first loop fasteners on a second inside surface of the first cover facing the 11first inside surface; fourth hook fasteners on a third inside surface of the second cover; 20fourth loop fasteners on a fourth inside surface of the fourth side of the 21second cover facing the third inside surface.
Israel et al teaches an analogous strap 130 cover 100 having first hook fasteners 120 on a first inside surface (Fig 1A); 10first loop fasteners 140 on a second inside surface (Fig 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner cover hook and loop fasteners of Deem-Rockstroh/Martin et al/Montgomery to be a hook fastener and a loop fastener as taught by Israel et al as having both kinds of fasteners is a known alternative to having a single type of fastener (Israel et al [0018]) and would allow for attachment to a different type of strap or multiple straps compared to a single type of fastener (Israel [0018]).
With respect to claim 14, Deem-Rockstroh/Martin et al/Montgomery/Israel et al discloses The covers of Claim 13, wherein the first and second covers are permanently closed on the first three edges and the second three edges (Montgomery [0021], Fig 1, permanently closed sides 10).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover to strap relationship of Deem-Rockstroh/Martin et al to have the cover closed on three sides surrounding the strap as taught by Montgomery, the closed sides allows for a 
With respect to claim 26, Deem-Rockstroh/Martin et al/Montgomery/Israel et al discloses The covers of Claim 13, wherein the first cover is positionable to totally overlap the second cover when the first and second covers are attached by the third and loop fasteners and the sixth hook fasteners (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 and are capable of being placed in an overlapping relation depending on the device application and the user size).  
With respect to claim 27, Deem-Rockstroh/Martin et al/Montgomery/Israel et al discloses The covers of Claim 13, wherein: the third hook-and-loop fasteners extend most of the length between the first open end and a first closed end opposite to the first open end (Deem-Rockstroh Fig 6, third hook and loop 14 completely covers the cover 12 from end to end); and the sixth hook-and-loop fasteners extend most of the length between the second open end and a second closed end opposite to the second open end (Deem-Rockstroh Fig 6, sixth hook and loop 15 completely covers the cover 12 from end to end).  
With respect to claim 28, Deem-Rockstroh/Martin et al/Montgomery/Israel et al discloses The covers of Claim 13, wherein the covers are separate when not attached by the third and sixth hook and loop material (Deem-Rockstroh, Fig 18, covers are attached via the third and sixth hook and loop 14 and 15 so when the hook and loop members are not attached the covers are not attached).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deem-Rockstroh/Martin et al as applied to claim 1 above, and further in view of Israel et al.
With respect to claim 19, Deem-Rockstroh/Martin et al discloses The covers of Claim 1, the third hook and loop fastener is the third loop fastener (Deem-Rockstroh [0033], third and sixth fasteners 14 and 15 may be either corresponding hook and loop pairing); and 7the sixth hook and loop fastener is a sixth hook fastener (Deem-Rockstroh [0033], third and sixth fasteners 14 and 15 may be either corresponding hook and loop pairing).  
Deem-Rockstroh/Martin et al is silent on1 wherein: 2the first hook and loop fastener is a first hook fastener and a [seventh] loop fastener 3resides on the first inside surface facing the first hoop fastener; 4the 
Israel et al teaches an analogous strap 130 cover 100 having hook fasteners 120 on an inside surface (Fig 1A) and10 loop fasteners 140 on a second inside surface (Fig 1A) facing the opposing fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner cover hook and loop fasteners of Deem-Rockstroh/Martin et al to be a hook fastener and a loop fastener as taught by Israel et al as having both kinds of fasteners is a known alternative to having a single type of fastener (Israel et al [0018]) and would allow for attachment to a different type of strap or multiple straps compared to a single type of fastener (Israel [0018]) 

Conclusion
8


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786